DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020, 04/16/2021, and 07/15/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kim (US 2017/0235151).
Regarding claim 1, Kim discloses a laser beam combining device (see Fig 8) comprising: an emission optical system that emits circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and a diffractive optical element that is concentric and diffracts the circular laser beams (see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the diffractive optical element diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Regarding claim 2, Kim discloses the laser beam combining device according to claim 1 (see Fig 8), wherein the diffractive optical element is disposed at a position in which the circular laser beams overlap each other (see Fig 8; Para [0040]; diffractive grating 5 is position at a position where beams overlap each other).
Regarding claim 3, Kim discloses the laser beam combining device according to claim 1 (see Fig 8), wherein the diffractive optical element has an incidence surface or an emission surface on which annular regions that are concentric and divided by steps are formed (see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).

Regarding claim 4, Kim discloses the laser beam combining device according to claim 1 (see Fig 8), wherein the diffractive optical element has an incidence surface or an emission surface on which annular regions that are concentric and divided by steps are formed (see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).
Regarding claim 11, Kim discloses a method (see Fig 8) comprising: emitting, by an emission optical system, circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and diffracting the circular laser beams with a diffractive optical element that is concentric (see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the diffractive optical element diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Regarding claim 14, Kim discloses a laser beam combining device (see Fig 8) comprising: an emission optical system that emits circular laser beams that are propagated coaxially (see Fig 8; Para [0040]; lasers emit circular beams of light along a similar central axis) and have mutually different wavelengths (see Fig 8; Para [0040]; different wavelength maybe used in the emission system); and means for diffracting that is concentric and diffracts the circular laser beams (see Fig 8; Para [0040]; diffractive grating is concentric and diffracts laser light), wherein the means for diffracting diffracts the circular laser beams in accordance with the wavelengths of the circular laser beams, such that local diffraction angles of diffracted light of the circular laser beams incident at mutually different local incidence angles are equal to each other (see Fig 8; Para [0040, 0060]; examiner interprets diffractive optical element diffracting light according to wavelength in a way where incident angles are all the same or that beams incident angles are the same forming a single beam).
Regarding claim 15, Kim discloses the laser beam combining device according to claim 14 (see Fig 8), wherein the means for diffracting is disposed at a position in which the circular laser beams overlap each other (see Fig 8; Para [0040]; diffractive grating 5 is position at a position where beams overlap each other).
Regarding claim 16, Kim discloses the laser beam combining device according to claim 14 (see Fig 8), wherein the means for diffracting has an incidence surface or an emission surface on which annular regions that are concentric and divided by a plurality of steps are formed (see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).
Regarding claim 17, Kim discloses the laser beam combining device according to claim 15 (see Fig 8), wherein the means for diffracting has an incidence surface or an emission surface on which annular regions that are concentric and divided by a plurality of steps am formed (see Fig 8; Para [0009]; diffraction grating 5 has an incident surface which contains annular rings divided by steps as seen in Fig 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0235151) in view Bamji (US 2003/0021032).
Regarding claim 6, Kim discloses the laser beam combining device according to claim 1 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 7, Kim discloses the laser beam combining device according to claim 2 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 8, Kim discloses the laser beam combining device according to claim 3 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 9, Kim discloses the laser beam combining device according to claim 4 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 13, Kim discloses the method of claim 11 (see Fig 8). Kim does not disclose further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system; and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: condensing the diffracted light of the circular laser beams with a condensing optical system; and magnifying, with a magnifying optical system, the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 19, Kim discloses the laser beam combining device according to claim 14 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the diffractive optical element and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Regarding claim 20, Kim discloses the laser beam combining device according to claim 15 (see Fig 8). Kim does not disclose further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the means for diffracting and the condensing optical system. Kim and Bamji are related because both disclose diffractive optical elements. 
Bamji discloses an optical device with a diffractive optical element (see Fig 5A) further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams (see Fig 5A; Para [0070]; lens 140-2 acts as a condensing optical system); and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the means for diffracting and the condensing optical system (see Fig 5A; Para [0070]; lens 140-1 acts as a diffractive optical system positioned between the diffractive optical element and the condensing optical system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with further comprising: a condensing optical system that condenses the diffracted light of the circular laser beams; and a magnifying optical system that magnifies the diffracted light of the circular laser beams between the means for diffracting and the condensing optical system of Bamji for the purpose of directing the combined light in a specific way to meet system requirement.
Allowable Subject Matter
Claims 5, 10, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art fails to anticipate or render obvious wherein when the diffractive optical element is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where             
                λ
                n
            
         represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents a blaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N). 
Claim 10 is allowable due to its dependency.
Regarding claim 12, the prior art fails to anticipate or render obvious wherein when the diffractive optical element is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where λn represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents ablaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N).
Regarding claim 18, the prior art fails to anticipate or render obvious wherein when the means for diffracting is reflective, an equation:             
                m
                *
                λ
                n
                =
                2
                *
                d
                *
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        α
                                        n
                                        -
                                        α
                                        c
                                    
                                    
                                        2
                                    
                                
                                +
                                θ
                                b
                                l
                            
                        
                    
                
                *
                c
                o
                s
                ⁡
                [
                
                    
                        α
                        n
                        -
                        α
                        c
                    
                    
                        2
                    
                
                -
                θ
                b
                l
                ]
            
         is satisfied, where             
                λ
                n
            
         represents each of the wavelengths of the circular laser beams, an represents a local incidence angle of the circular laser beams to the diffractive optical element, d represents a distance dimension of each of the annular regions of the diffractive optical element,             
                θ
                b
                l
            
         represents ablaze angle that is an inclination of each of the annular regions, m represents a diffraction order, n represents a natural number allocated for each of the circular laser beams (n =1, 2, ...N), N represents a number of the circular laser beams emitted from the emission optical system, and c represents an n-value of a representative of the circular laser beams and is any value of(n =1,2, ...N).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kono (US 2014/0307750) discloses a semiconductor laser apparatus with a diffractive grating equation of                 
                    λ
                    =
                    
                        
                            2
                            *
                            
                                
                                    d
                                
                                
                                    m
                                
                            
                        
                    
                    *
                    
                        
                            sin
                        
                        ⁡
                        
                            
                                
                                    θ
                                    b
                                
                            
                            *
                            c
                            o
                            s
                            ⁡
                            (
                            α
                            -
                            θ
                            b
                            )
                        
                    
                
            , however does not disclose (αn +/- αc)/2 of the instant application.
Watanabe (US 2015/0085891) discloses a semiconductor laser device assembly with a diffraction grating equation of                 
                    λ
                    b
                    =
                    
                        
                            2
                            /
                            (
                            N
                            o
                            *
                            n
                            )
                        
                    
                    *
                    
                        
                            sin
                        
                        ⁡
                        
                            
                                
                                    θ
                                    b
                                
                            
                            *
                            c
                            o
                            s
                            ⁡
                            (
                            α
                            -
                            θ
                            b
                            )
                        
                    
                
            , where No is the number of grating, however does not disclose (αn +/- αc)/2 of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872